DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on November 24, 2021.  
Claims 10, 16 and 20 were previously objected.
Claims 1-20 are currently allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to determining defects having a characteristic separation distance.
With regard to Claim 1, the closest prior arts of record, Satou, Wu and Uwatoko, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…determining, by the processor, that the defects have a characteristic separation distance responsive to the first and second separation distances each being within a first threshold of a specified separation distance and/or a difference between the first and second separation distances being below a second threshold; and determining, by the processor, a source of the defects based on the characteristic separation distance”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on November 24, 2021 (i.e. on pg. 7-8 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-10, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.

With regard to Claim 11, the closest prior arts of record, Satou, Wu and Uwatoko, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…determine first and second separation distances between the first and second pairs of defects, respectively; and determine that the defects have a characteristic separation distance responsive to the first and second separation distances each being within a first threshold of a specified separation distance and/or a difference between the first and second separation distances being below a second threshold”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on November 24, 2021 (i.e. on pg. 7-8 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 12-16, the claims are depending from the independent Claim 11, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 17, the closest prior arts of record, Satou, Wu and Uwatoko, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… determining a second separation distance between a second pair of defects in a scanned image of a second printed sheet; determining that the defects have a characteristic separation distance responsive to the first and second separation distances each being within a first threshold of a specified separation distance and/or a difference between the first and second separation distances being below a second threshold”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on November 24, 2021 (i.e. on pg. 7-8 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 18-20, the claims are depending from the independent Claim 17, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675